 BO-TY PLUS, INC. 523Bo-Ty Plus, Inc. and Linda Wood. Case 11ŒCAŒ18574 July 13, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS               LIEBMAN AND TRUESDALE On April 23, 2001, Administrative Law Judge George Carson II, issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Bo-Ty Plus, Inc., Greenville, South Carolina, its officers, agents, successors, and as-signs, shall take the action set forth in the Order as modi-fied. 1. Insert the following after paragraph 2(b) and reletter subsequent paragraphs accordingly. ﬁ(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful failure and refusal to hire and within 3 days thereafter notify Lisa Johnson, Ronald Bowlin, and Linda Wood in writ-ing that this has been done and that the failure and re-fusal to hire will not be used against them in any way.ﬂ 2.  Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights.                                                            1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 No exceptions were filed to the judge™s dismissal of the allegations that the Respondent unlawfully discharged Lisa Johnson and Ronald Bowlin.  To organize To form, join, or assist any union To bargain collectively though representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities  WE WILL NOT fail and refuse to hire any employees because they have engaged in protected concerted activi-ties. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days of the Board™s Order, re-scind the letter that we sent to Local 929, International Alliance of Theatrical, Stage Employees, Moving Picture Technicians, Artists and Allied Crafts of the US and Canada, AFLŒCIO, on December 8, 1999, directing the Union not to refer Lisa Johnson, Ronald Bowlin, and Linda Wood to work for Bo-Ty Plus, Inc., and WE WILL advise the Union that we have no objection to these employees being referred to work for Bo-Ty Plus, Inc. WE WILL, jointly and severally with the Union, make Lisa Johnson, Ronald Bowlin, and Linda Wood whole for any loss of earnings and other benefits suffered by reason of our unlawful failure and refusal to hire them, less any net interim earnings, plus interest. WE WILL, within 14 days of the Board™s Order, re-move from our files any reference to the unlawful failure and refusal to hire Lisa Johnson, Ronald Bowlin, and Linda Wood and within 3 days thereafter notify each of them in writing that this has been done and that the fail-ure and refusal to hire will not be used against them in any way. BO-TY PLUS, INC.  Jasper C. Brown Jr., Esq., for the General Counsel. Brian P Murphy, Esq., for the Respondent. DECISION STATEMENT OF THE CASE GEORGE CARSON II, Administrative Law Judge. This case was tried in Greenville, South Carolina, on January 29 and 30, 2001. The charge in Case 11ŒCAŒ20235 was filed on Janu-ary 31, 2000. A charge in a related case, Case 11ŒCBŒ3052, was filed on April 26, 2000, and was thereafter amended. A consolidated complaint issued on September 29, 2000. On De-cember 28, 2000, counsel for the General Counsel filed a Mo-tion for Partial Summary Judgment with the National Labor Relations Board, moving that the Board find all violations al-leged in Case 11ŒCBŒ3052 because the Respondent Union filed no answer to the consolidated complaint. On February 22, 334 NLRB No. 74  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5242001, the Board granted that motion and issued an Order find-
ing that the Respondent Union violated the National Labor 
Relations Act by unlawfully faili
ng and refusing to refer Lisa 
Johnson, Ron Bowlin, and Linda Wood to work because of 
their involvement in filing internal union charges or supporting 
those who had filed internal union charges. 
Stage Employees 
IATSE (Bo-Ty Plus)
, 333 NLRB No. 54 (2001) (not reported in 
Board volumes). The Board severed Case 11ŒCBŒ3052 from 
Case 11ŒCAŒ18574. The complaint herein, as amended, alleges 
that Bo-Ty Plus, Inc. violated the Act by discharging Lisa 
Johnson and Ron Bowlin and by failing and refusing to hire, or 
to consider for hire, Johnson, 
Bowlin, and Linda Wood at all 
times after December 8, 1999.1 The Respondent™s answer de-
nies all violations of the Act. 
I find no violation of the Act with 
regard to the alleged discharges of Johnson and Bowlin. I find 
that the Respondent unlawfully failed and refused to hire John-
son, Bowlin, and Wood. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, Bo-Ty Plus, Inc. (Bo-Ty or the Company), 
a South Carolina corporation, is engaged in the business of 
providing stage and production labor
 to various entities in the 
State of South Carolina, including Volume Services, Inc. Vol-
ume Services, Inc., is a Delawa
re corporation engaged in the management of the Bi-Lo Center in Greenville, South Carolina. 
Bo-Ty annually provide
s services valued in excess of $50,000 
to Volume Services, and Volume Services annually purchases 
and receives goods and material
s valued in excess of $50,000 
directly from points located outside
 the State of South Carolina. 
Respondent Bo-Ty admits, and I find and conclude, that it is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.
2 The Respondent admits, and I fi
nd and conclude, that Local 929, International Alliance of 
Theatrical, Stage Employees, 
Moving Picture Technicians, Artists and Allied Crafts of the 
US and Canada, AFLŒCIO (Local 929 or the Union), is a labor 

organization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Overview 
Bo-Ty was formed in 1998. Steve Chastain, who formerly 
owned and operated Entertainm
ent and Convention Services, 
Inc., ECS, was hired as presiden
t. He was never an owner of 
Bo-Ty. ESC had been engaged in the business of providing 
labor to various entertainment facilities in the Greenville, South 
                                                          
 1 All dates are in the year 1999 unless otherwise indicated. 
2 The Board in Stage Employees IATSE (Bo-Ty Plus)
, supra, at fn. 2, 
noted that Bo-Ty did not deny jurisd
iction in its answer. At the hearing 
counsel for the Respondent moved to
 amend Bo-Ty™s answer in order 
to deny jurisdiction. I denied the mo
tion as untimely, but noted that the 
issue of subject matter jurisdiction could be raised at any time. I re-
quested counsel to present any evid
ence disputing jurisdiction within 3 
weeks of the adjournment of the h
earing. No evidence disputing juris-diction has been proffered. 
Carolina, area, including the Bi-Lo Center. When Chastain 
became president of Bo-Ty, ESC ceased to operate. Bo-Ty, like 
ESC, obtained the individuals w
ho performed the labor at vari-
ous entertainment facilities in the Greenville area through the 
Union. Notwithstanding this arra
ngement, there is no allegation 
or evidence that Bo-Ty had a contract with the Union. Rather, 

as alleged in the complaint, Bo-Ty and the Union have ﬁmain-
tained a practiceﬂ pursuant to which the Union is ﬁthe sole and 
exclusive source of employeesﬂ for employment by Bo-Ty. 
Chastain permitted Bo-Ty to use the initials ESC as a trade 
name to avoid confusion among former customers of ESC. On 
August 9, 2000, Chastain became Director of Events for Vol-
ume Services, Inc. 
The complaint is predicated upon alleged discriminatory ac-
tions taken by Chastain after Lisa Johnson and Ron Bowlin 
filed internal union charges against Union Business Agent 
Gene Coffey in early August. J
ohnson lives with Bowlin. Linda Wood is Bowlin™s mother. She is 
also secretary-treasurer of the 
Union. All of the complaint allegations relate to matters arising 
after the filing of these internal charges. 
The internal union charges against Business Agent Coffey 
were heard by the executive board of Local 929 on September 
13. Three members of the four-member executive board, Presi-
dent Rocky Simpkins, secretary-
treasurer Wood, and recording 
secretary Lea Senuik, found that 
Coffey had ﬁblacklisted,ﬂ i.e., 
refused to refer, Johnson and Bo
wlin and recommended that he 
be ﬁ[p]ut on probation and fined.ﬂ Vice President Dirk Hollo-

man was absent. The recommendation was acted upon on Sep-
tember 27. Neither Simpkins nor Holloman were present on 
September 27, thus only half of
 the executive board, Wood and 
Senuik, less than a majority, were present. Although the rec-
ommendation of September 13 was 
that Coffey be placed on 
probation, the document reflecting the action of September 27 
reports that Coffey be ﬁ[s]uspended from his office and be 
fined.ﬂ On September 28 or 29 
(the letter is undated), Wood 
wrote Chastain a letter stating: 
 As Secretary-Treasurer of Local 929 it is my duty to 
inform you that our Business Agent Gene Coffee [sic] has 
been suspended from his position. The membership of Lo-
cal 929 has appointed Brother Jeff Henderson and Ron 
Bowlin as our temporary Business Agent until our election 
can be held in December. I hope you will be able to, in 
good faith, work with these two very capable members of 
our Local. All future work calls handled by Local 929 
should be forwarded to either Jeff Henderson or Ron Bow-
lin . . . . Although purportedly suspended, Coffey continued to 
perform the functions of Business Agent. Notwithstanding the contents of the foregoing letter, the complaint herein 
alleges that, ﬁ[a]t all times material hereinﬂ Coffey was the 
Business Agent of Local 929. Chastain continued to deal 
with Coffey, and there is no allegation that his doing so 
violated the Act. 
 BO-TY PLUS, INC. 525B. Facts 
1. Events prior to October 1 
In July, Lisa Johnson perceive
d that she was not being prop-
erly referred to jobs by Business Agent Coffey, and she signed 
and submitted internal charges against him. On July 16, Bowlin 
had requested Susan Forrester, 
who testimony establishes is 
Coffey™s girlfriend, to get to work after observing her rubbing 
her feet instead of working like everyone else. Thereafter, Cof-
fey failed to refer Bowlin. On August 2, Bowlin signed charges 
against Coffey. 
Johnson and Bowlin gave their charges to Wood who, after 
first showing them to Presid
ent Simpkins, served them upon 
Business Agent Coffey at a show at the Peace Center, an enter-
tainment facility in the Greenville, South Carolina area. Shortly 
after the charges were filed, Bowlin, Johnson, and Wood spoke 
with President Simpkins. Simpkins
 advised that he would seek 
to have Johnson and Bowlin referred but cautioned them to 
watch their ﬁP™s and Q™sﬂ and not ﬁto talk to anybody.ﬂ After 
this meeting, Johnson and Bowlin
 worked on August 6, 7, and 8. After August 8, Bowlin lost no work, but he was often re-ferred to work as a stagehand rather than the higher paying job 
of rigger. There is no complaint allegation in this regard. Bow-
lin testified that ﬁCoffey was out of town . . . during this time,ﬂ 
and that ﬁ[President] Rocky Simpkins gave us those work 
days.ﬂ 
On August 8, Bowlin and Johnson had been referred to work 
for Bo-Ty at a Black Sabbath concert at the Bi-Lo Center. Cof-
fey was out of town. Susan Forrest
er was the job steward. After 
the concert, the employees were packing equipment. Bowlin 
had been assigned to drive the forklift. Johnson observed that 
one of the prongs of the forklift was stuck in a pallet and 
walked over to the pallet and pl
aced her foot upon it so that 
Bowlin could back the forklift
 away without dragging the pal-
let. Forrester observed this a
nd directed Johnson to ﬁcome over 
to her section with her people.
ﬂ Bowlin recalls that Johnson 
replied that ﬁshe would be just a minute.ﬂ Forrester said that 
she ﬁwasn™t going to take her mouth and she [Johnson] was 

fired, to leave the building.ﬂ Johnson recalls saying that she 
told Forrester to ﬁwait a second,ﬂ and that Forrester told her 
that she was ﬁout of here,ﬂ that Johnson no longer worked ﬁfor 
Bo-Ty or anybody else.ﬂ Presid
ent Simpkins observed the fore-
going transaction but did not intervene. Chastain was not pre-

sent. 
Following this incident, Johnson received no referrals from 
the Union, but she did work on the weekends of August 13 
through 15 and August 20 through 22, having been called per-
sonally by the South Carolin
a Children™s Theater. Johnson, 
having received no referrals from the Union, spoke with 
Chastain, ﬁthree or four times.ﬂ 
She did not specify the dates of 
these conversations, nor did she a
ssert that the asked Chastain 
to take any action. She testified that, in those conversations, 
Chastain stated that he had no problem with her working for 
him. During this period, Bowlin testified that Chastain was 
ﬁsaying we weren™t fired,ﬂ but Coffey ﬁwas telling everybody 
that we were fired.ﬂ Although Bow
lin used the plural ﬁwe,ﬂ his 
testimony is relevant
 only with regard to Johnson since he was 
being referred. On September 12, Johnson asked Chastain to 
write the Union on her behalf. He did so the following day. The 
letter, dated September 13, states, ﬁAs for Lisa Johnson, she 
hasn™t been fired from Bo-Ty Plus, Inc. I have no problem with 
her working again and if she does something for dismissal from 
my company, then 
I™ll notify her that she™s fired
.ﬂ (Emphasis 
added.) Chastain testified that 
he did not know what ﬁwas going 
on at the timeﬂ Forrester discharg
ed Johnson. The statement, ﬁif 
she does something for dismissal 
. . . I™ll notify her,ﬂ confirms 
that he knew on September 13 that the Union considered John-
son to be fired, but the reco
rd does not establish when he 
learned this. On September 23,
 Johnson was referred by Coffey 

to work on September 29. She last worked pursuant to a referral 
on October 10. The conversation on September 12 was the last 
conversation Johnson had with Ch
astain regarding the Union™s 
failure to refer her properly. 
After the September 13 hearing by the executive board on 
the internal union charges, not
withstanding the finding that 
Coffey had blacklisted Bowlin 
and Johnson, Johnson was not 
immediately referred to work
. On September 20, Bowlin 
worked a NHL preseason hockey match. Following the match, 

Bowlin was in an office with Chastain, union member Fred 
Johnson, and Local Union President Simpkins. Bowlin told 
Simpkins that it looked to him 
as if Johnson ﬁwas never going 
to be reinstated, and Gene [Co
ffey] wasn™t going to give up his 
office because of it, and I didn™t see the need to take any more 

calls from Gene Coffey because 
by the ruling that we had on 
the 13th, he should not have be
en Business Agent, because of 
the fact that he did not rein
state Lisa Johnson immediately for 
work.ﬂ Upon hearing Bowlin™s comment to Simpkins, Chastain 

stated to Bowlin that he ﬁdid not understand what was going 
on, and . . . why . . . [Bowlin] was quitting .ﬂ Bowlin did not 
reply, started out the door, heard some additional comment, and 
stated, ﬁ[T]his is not the time 
nor the place. 
I will not conduct this conversation in your work place.ﬂ He then left. Bowlin, in 
explaining that he did not quit, testified, ﬁI stated that I was 
quitting taking calls from Gene Coffey. I never stated that I 

would not take calls from Steve Ch
astain directly.ﬂ The follow-
ing day, Bowlin left a message
 on Chastain™s answering ma-
chine. He asked Chastain ﬁif he was going to follow the guide-
lines of . . . his agreement with
 us, and work closely with the 
new business agents that would be replacing Mr. Coffey.ﬂ 
Chastain testified that, following the hockey match on Sep-
tember 20, Bowlin stated that ﬁhe would no longer take calls 
from Gene Coffey and that he quit.ﬂ Bowlin™s testimony that 
Chastain commented that he 
did not understand why he was 
quitting confirms that, on September 20, Chastain misunder-
stood what Bowlin said. Bowlin did not state that he quit. 
Chastain further testified that, on the following day, he received 
a message from Bowlin on his answering machine in which 
Bowlin stated that he quit and requested that Chastain ﬁoverride 
Gene™s [Coffey™s] decisions.ﬂ 
I do not credit Chastain™s testi-mony that Bowlin stated that he quit in the message left on the 
answering machine. Bowlin™s request that Chastain ﬁoverrideﬂ 
Coffey™s decisions is inconsiste
nt with quitting and is consis-
tent with Bowlin™s testimony th
at he requested that Chastain 
ﬁwork closely with the new business agents that would be re-
placing Mr. Coffey.ﬂ I need not address the basis for Bowlin™s 
statement that Coffey was going to be replaced. I find that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 526Bowlin did not state that he quit.
 He stated that he would not accept referrals from Coffey. 
Chastain was aware that internal charges had been filed 
against Coffey by Johnson and Bowlin. He acknowledged hav-
ing at least one conversation with Coffey in which this was 
mentioned. On September 27,
 Coffey was purportedly sus-
pended by Local 929. On Septem
ber 28 or 29, Chastain re-ceived the letter from Wood advising that Coffey had been 
suspended and that he was to 
deal with Henderson and Bowlin. Chastain denies having any conversation with Coffey regarding 
his suspension. Notwithstanding the letter advising of the pur-
ported suspension of Coffey, Chastain continued to call Coffey 
for stagehands. The complaint alleges Coffey as the Business 
Agent of the Union ﬁ[a]t all times material herein.ﬂ 
2. Events between October 1 and December 7 
In October and November, Chastain was aware that Johnson, 
Bowlin, and Wood were not work
ing, but he did not question 
Coffey about this. Wood sought to speak with him about inter-
nal union affairs but he informed her he ﬁwas not in the Union 
and did not want to get invol
ved.ﬂ Johnson has received no 
referrals, unless requested by na
me, since October 10. Bowlin 
has not been referred since September 20. Wood was last re-
ferred on September 21. 
Wood, although receiving no referrals after September 21, 
has continued to perform her dutie
s as secretary-treasurer of the 
Union. In October or early November, Wood, accompanied by 
Johnson, went to Chastain™s home to pick up assessment and payroll checks. Wood asked Chas
tain when ﬁwe were going 
back to work.ﬂ Chastain replied, ﬁafter December.ﬂ Wood 
asked why, but Chastain did not re
ply. This is the last conversa-
tion that Wood recalls having with Chastain regarding working 
for Bo-Ty. 
In mid- or late November, Wood applied for unemployment 
compensation. The agent with whom she dealt was unable to 
locate any record for Bo-Ty. A form letter dated December 9 to 
Wood from the South Carolina Employment Security Commis-

sion advises that her claim was being sent to the ﬁStatus Unit to 
locate an employer 
account.ﬂ Wood also went to the Social 
Security Administration. The available records at Social Secu-
rity did not reflect any payments by Bo-Ty. At a scheduled 
meeting of the Union in late November, Wood informed the 
members who had come to the meeting that she ﬁhad discov-
ered there was no unemployment benefits and Social Security 
benefits.ﬂ She advised the memb
ers to ﬁgo and check their re-
cords . . . to make sure there were no discrepancies in their 
paychecks.ﬂ The scheduled N
ovember union meeting was post-poned until December 6. On Decem
ber 6, ﬁthe discussion about the unemployment was brought up at the rescheduled union 
meeting.ﬂ 
Johnson also applied for unemployment compensation and, 
like Wood, discovered that the agent could locate no record for Bo-Ty. Johnson also noted that her social security number was 
missing from one of her checks
. Johnson could not recall 
whether she mentioned these matt
ers at a union meeting, but 
acknowledged discussing them
 with other employees. 
There is no evidence that Bowlin applied for unemployment 
or made any comment relating to the absence of records with 
the Employment Security Commission regarding Bo-Ty. 
At the rescheduled union meeting on December 6, Bowlin 
asked President Simpkins wh
ether Johnson and Wood were 
going to be reinstated. Coffey was 
present. Simpkins stated that 
Wood was a ﬁvictim of circumst
ances.ﬂ Wood also appears to 
have been present when this conversation occurred and con-
firmed that Simpkins stated that she was a ﬁvictim of circum-
stance.ﬂ Although Wood testified 
that Simpkins gave no further 
explanation, on cross-examination she testified that Simpkins 

ﬁproduced the letter stating that we were no longer employed 
by Bo-Ty, that we were fired 
for insubordination.ﬂ Wood gave 
no further description of the doc
ument to which Simpkins pur-
portedly referred. Bowlin made no mention of a document. He 
testified that Coffey informed
 him that neither Johnson nor 
Wood would be referred to work because of ﬁinsubordination.ﬂ 

In further conversation, Coffey 
laughed at Bowlin and told him 
that he, Bowlin, had quit. 
Wood testified that everything 
said at union meetings ﬁwent straight to Mr. Chastain after the meetings.ﬂ Following the 
December 6 meeting, on December 7, Wood received a mes-
sage on her answering machine from Chastain in which he 
stated, ﬁ[A]fter the meeting yo
u had last night, I™m over it.ﬂ 
Thereafter, the message dealt 
with assessment checks. Wood testified that, as a result of the message, she wrote a letter to 
Chastain, and identified an unsigned document dated December 
20 as the letter she sent. Chastain denies receiving the letter. 
The letter recites her actions, including her visits to the Em-
ployment Security Commission a
nd the Social Security Ad-
ministration. I find that the letter, whether or not Chastain re-

ceived it, confirms that Wood, after learning of problems re-
garding the Company™s unemployment account, also contacted 
the Social Security Administration. The letter notes that the 
Social Security Administration 
had no record of payments for 
two years and that ﬁthey are checking back records.ﬂ 
3. Events on and after December 8 
On December 8, Chastain wrote a letter addressed to Coffey, 
business agent, I.A.T.S.
E. Local 929, stating: 
 Due to the continued turmoil and insubordination that has 
been happening on Bo-Ty Plus, Inc., workplaces, I feel that I 
must step in for the good of the whole. 
 Be hereby advised that I do not want Ron Bowlin, Lisa John-
son and Linda Wood on any of Bo-Ty Plus, Inc., calls. I feel 
that the name calling, back stabbing, rude attitudes, shouldn™t 
be in the workplace. Behavior such as this not only effects the 
person that™s doing it, but it effects everyone that works with 
this person, this is not good for the workplace and/or the 
workers. 
 The answer filed by the Respond
ent refers to, and attaches, a 
letter dated February 14, 2000, 
in which Chastain responded to the unfair labor practice charge filed against Bo-Ty. The letter, 
in pertinent part, explains Chastain™s decision to write the letter 
of December 8:  The reason that I wrote the letter requesting that Linda Wood, 
Ron Bowlin and Lisa Johnson not work for me anymore is 
 BO-TY PLUS, INC. 527because of them running to everyone telling how bad I am 
and how dishonest that I was, and how rich I was getting off 
of everyone, etc.  
. . . .  
 I haven™t stopped working the three due to their union 
and/or protected concerted activities, but due to their 
conspired insubordination due to me not interfering 
with them and the Local Union. 
 When called as an adverse witness by counsel for the Gen-
eral Counsel at the beginning of the hearing, Chastain acknowl-
edged knowing about the dissention between Coffey and the 
three alleged discriminatees. He testified that he felt that there 
was disruption in the workplace as of December because of 
reports that he received that
 Johnson, Bowlin, and Wood were ﬁ[a]ccusing me of taking asse
ssment money, accusing me of 
cheating IRS, tax evasion, that I was going to go bankrupt.ﬂ 
When called by counsel for Respondent near the end of the 
hearing, Chastain acknowledged that union members informed 
him that Wood had told them to c
onfirm that their correct social 
security number was being used 
on their checks. He testified 
that, in addition to this, ﬁpe
ople were saying that Johnson, 
Wood, and Bowlin were complaining about tax evasion and 
unemployment, and things of that
 nature.ﬂ In December, he had 
ﬁenough of these calls,ﬂ and wrot
e the letter of December 8. 
Chastain™s letter of December 8 
refers to insubordination. He 
admitted that none of the three alleged discriminatees had re-
fused to follow any instructions 
that he gave. When questioned 
about his use of the word insubordination, Chastain testified 
that he was referring to ﬁspreading rumors and lies against the 
Employer.ﬂ He denied that Coffey suggested that he use the 
term insubordination. Chastain acknowledged that an investigator from the South 
Carolina Employment Security 
Commission contacted him. He referred the investigator to his 
accountant, and ﬁthey cleared it 

up.ﬂ Chastain denied that he had 
to pay a fine. The record thus 
confirms the documentary ev
idence and testimony of Wood 
that the Employment Security Commission had to locate an 
employer account for Bo-Ty. The matter was not resolved until 
an investigator met with
 Chastain™s accountant. 
Chastain never questioned any 
of the three employees re-
garding anything that they had allegedly stated to other em-
ployees. Chastain testified, ﬁI 
don™t recall,ﬂ when asked if he ever confronted any of the alle
ged discriminatees concerning 
the rumors of alleged accusatio
ns. Johnson credibly testified 
that she last spoke with Chastain in September, when she asked 
him to write the letter on her behalf. There is no evidence that 
Bowlin spoke with him after September 20. The last conversa-tion Wood recalled in 1999 was in October or early November 
when Chastain stated that she would be returned to work ﬁafter 
December.ﬂ Chastain never told 
her that she had been insubor-dinate. On January 10, 2000, an International representative of the 
Union, Ronald Lynch, attende
d a meeting of Local 929. Bow-
lin, who had purportedly been appointed steward, sought to 
have Lynch address what he perceived to be problems in Local 
929. Bowlin testified that he ma
de his arguments clearly, but 
the International Representative 
ﬁwas saying . . . he was not 
familiar with the case . . . although the man had transcripts from 
the trial,ﬂ presumably the trial 
of Coffey. In response to Bow-
lin, ﬁthe only thing that came ou
t of . . . [Lynch™s] mouth was 
‚more members, more contracts.™ﬂ  Bowlin withdrew from the 
Union on that day. 
Johnson also resigned from the Union in January 2000. 
Wood continues to serve as secretary-treasurer of the Union. 
Despite the absence of any referrals, she had not, as of the date 
of the hearing, filed any internal charge. 
C. Analysis and Concluding Findings 
1. The alleged discharges of Johnson and Bowlin 
The complaint alleges that Respondent Bo-Ty unlawfully 
discharged Johnson on August 8 and Bowlin on September 20. 
In Wolf Trap Foundation
, 287 NLRB 1040 (1988), the Board, 
rejecting the principle of strict liability, held that an employer 
would be held jointly and seve
rally liable for a union™s dis-
criminatory operation of a hiring hall only if it knew or could 
be reasonably charged with notice of the union™s discrimina-
tion. Notwithstanding this principle, an employer is liable for 
the actions of its own supervisors,
 even if the supervisor is a dual agent ﬁacting on behalf of 
the Union as well as the Em-
ployer.ﬂ 
North Carolina Shipping Assn.
, 326 NLRB 280, 286 
(1998). Job stewards who exercise independent judgment when 
directing employees are supe
rvisors of the employer. 
Vanguard Tours, 300 NLRB 250, 251 (1990). Applying the foregoing 
precedent to the facts herein, I find it immaterial that Chastain 
was unaware of Forrester™s actio
n in discharging Johnson. For-
rester™s announcement that Johnson no longer was employed 

ﬁby Bo-Tyﬂ underscores her stat
us as a supervisor of Respon-dent. In applying 
Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), in circumstances involving 
internal union activities, the 
Board has recognized that dissident internal union activities, 
although not ﬁclassic ‚union activities™ﬂ in support of a union, 
constitute union activity. 
Nationwide Transport Service
, 327 
NLRB 1033, 1034 (1999). Pursuant to Wright Line, in the cir-
cumstances of this case, it was incumbent upon the General 
Counsel, (1) to establish that the employee, Johnson, was en-
gaged in protected activity, albe
it dissident union activity, (2) 
that the employer was aware of that activity, and (3) that ani-
mus against that protected activity was a substantial or motivat-
ing reason for the employer™s 
action. The General Counsel 
argues that it is ﬁreasonable to 
inferﬂ that Forrester™s termina-tion of Johnson constituted retaliation for her filing of internal 
charges. Such an inference would be permissible if the record 
established that Forrester wa
s aware that Johnson had filed 
charges. The conclusion requested by the General Counsel is, 

however, predicated upon two inferences, first, that Forrester 
was aware that Johnson had file
d charges and, second, that 
Forrester retaliated against her for that action. The Board has 

long held that ﬁ[i]nferences must be founded on substantial 
evidence upon the record as a whol
eﬂ and, since an inference is 
not substantial evidence, ﬁan inference based on an inferenceﬂ 

is impermissible. 
Steel-Tex Mfg. Corp.
, 206 NLRB 461, 463 
(1973); Diagnostic Center Hospital Corp.
, 228 NLRB 1215, 
1216 (1977). There is no evidence whatsoever that Forrester, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528who was serving as a dual agent of the Union and Respondent, 
was aware that Johnson had filed internal union charges. For-
rester did not testify. The record provides no basis for drawing 
an inference that Forrester knew that Johnson had filed charges. 
Even if there were some basis for drawing such an inference, a 
second inference, that the termin
ation of Johnson was in retalia-tion for that action, would be impe
rmissible. I shall, therefore, 
recommend that this allegation be dismissed. 
Even if I were to have found that the termination of Johnson 
was unlawful, I would further 
find that it was rescinded by 
Chastain™s letter of September 13 in which he stated that he had 
no problem with Johnson working again. 
There is no evidence that the 
Respondent discharged Bowlin 
on September 20. Bowlin acknowledges stating that he was 
ﬁquitting taking calls from Gene Coffey.ﬂ When Bowlin made 
the foregoing statement, the onl
y action pending against Coffey 
was the recommendation that he be placed on probation. De-spite Bowlin™s dissatisfaction with Coffey, he was the business 
agent. The purported suspension of Coffey did not occur until 
September 27. Although Bowlin testified that he never stated 
that he ﬁwould not take calls fr
om Steve Chastain directly,ﬂ 
Chastain had no obligation to cal
l Bowlin directly since, as 
alleged in the complaint, the 
Respondent ﬁmaintained a prac-
ticeﬂ pursuant to which the Union is ﬁthe sole and exclusive 
source of employeesﬂ for employ
ment by Bo-Ty. Furthermore, 
the complaint alleges that, ﬁ[a]t all times material herein,ﬂ Cof-
fey was the business agent of the Union. Thus, the pleadings 
establish no obligation on the part of the Respondent to deal 
with anyone other than Coffey. Bowlin™s unwillingness to ac-
cept calls from Coffey does not establish his termination by 
Respondent. I shall, therefore, recommend that this allegation 
be dismissed. 2. Failure to hire or consider for hire after December 8 
The Board, in 
Stage Employees IATSE (Bo-Ty Plus)
, 333 NLRB No. 54 (2001) (not reported in Board volumes), found 
that the Union violated the Act by failing to refer these employ-
ees after October 26, the 10(b)
 date. Although testimony and 
documentary evidence establishes that none of the alleged dis-
criminatees received any referrals
 for some 2 months prior to 
December 8, there are no complaint allegations relating to Re-
spondent Bo-Ty during this period.
 The complaint, in pertinent 
part, alleges that, since December 8, Respondent failed and 

refused to hire, or to consider
 for hire, Johnson, Bowlin, and 
Wood, in violation of Section 8(a)(1) and (3) of the Act be-
cause they ﬁjoined, supported, 
or assisted the Respondent Un-
ion and engaged in concerted activities for the purpose of col-
lective bargaining or other mutu
al aid and protection.ﬂ There is 
no probative evidence that any action taken by the Respondent 
was motivated by the union activity of these employees. 
Chastain took no action against 
them in response to Wood™s 
letter advising that Coffey had been suspended and that he 
should deal with Henderson and 
Bowlin. The only conversation 
between Chastain and any of the alleged discriminatees after 
Coffey was purportedly suspended was in October or early 
November when Chastain stated to Wood that she would be 
returned to work ﬁafter December.ﬂ Chastain™s letters and tes-
timony establish that his letter of December 8 was not moti-
vated by the union activity of 
these employees. Rather, as 
Chastain wrote on February 14, 2000, the letter resulted from 
his belief that these employees had ﬁconspired.ﬂ I shall, there-
fore, recommend that the Section 8(a)(3) aspect of this allega-
tion be dismissed. 
Chastain, in his letter of February 14, 2000, stated that he 
wrote the letter of December 8 that barred these three employ-
ees from working for Respondent because of their ﬁconspired 
insubordinationﬂ and ﬁbecause of them running to everyone.ﬂ I 
am mindful that there is no probative evidence whatsoever that 
Bowlin, Johnson, and Wood conspired. Nevertheless, ﬁwhen an 
employee is disciplined for conc
erted or union activities which 
his employer mistakenly believes he had participated in, the 

statute affords him relief.ﬂ 
Gulf-Wandes Corp.
, 233 NLRB 772 
(1977). A respondent™s belief that protected activity has oc-
curred is controlling. 
Henning and Cheadle
, 212 NLRB 776, 
777 (1974). The statements in 
the Respondent™s letter and 
Chastain™s testimony establish, 
and I find, that the Respondent 
believed that these employees had engaged in concerted activ-

ity. 
The concerted activity that 
the Respondent believed these 
employees had engaged in includ
ed protected activity, specifi-
cally, complaints relating to statutory benefits. In his letter of 

December 8 advising the Union that he did not want any of the 
three employees working on Res
pondent™s calls, Chastain char-
acterized their conduct as insubordination. When testifying 

regarding what he meant by that term, Chastain said that he was 
referring to ﬁspreading rumors and lies against the Employer.ﬂ 
The ﬁrumors and liesﬂ to which 
Chastain referred were based 
upon his receiving reports of stat
ements that Bo
wlin, Johnson, and Wood had purportedly made. 
His testimony established 
that these included reports that Wood advised employees to 
confirm that their correct soci
al security number was being 
used on their checks, and that ﬁpeople were saying that John-
son, Wood, and Bowlin were complaining about tax evasion 
and unemployment, and things of that nature.ﬂ Social Security 

benefits and unemployment compensation are statutory bene-
fits. ﬁ[E]fforts to invoke the protection of statutes benefiting 
employees are efforts engaged in for the purpose of ‚mutual aid 
or protection™ﬂ when those efforts are engaged in concertedly 
with other employees. 
Meyers Industries (Meyers II)
, 281 NLRB 882, 887 (1986). 
The Respondent, in its brief, refers to the evidence adduced 
by the General Counsel regarding Wood™s discovery that the 

South Carolina Employment Se
curity Commission had no em-
ployer record for Bo-Ty and her bringing this to the attention of 
union members. The Respondent argues that this ﬁtraverses 
well beyondﬂ the allegations of 
the complaint, that the Respon-
dent was ﬁnot on notice of these 
allegations,ﬂ and that this the-
ory is not encompassed in the charge or complaint. The single 

unamended charge filed against 
Bo-Ty alleges that Respondent 
Bo-Ty, since August 1, ﬁfailed 
and/or refused to call and/or 
referﬂ the three discriminatees 
ﬁin retaliation for their union 
and/or protected concerted activities.ﬂ The complaint alleges 

that since December 8, the date of Chastain™s letter, the Re-
spondent violated Section 8(a)(1) 
and (3) of the Act by failing 
to hire or consider for hire these employees because of they 
ﬁjoined, supported, or assisted the Respondent Union and 
en- BO-TY PLUS, INC. 529gaged in concerted activities fo
r the purpose of collective bar-
gaining or other mutual aid and protection and in order to dis-
courage employee from engaging in such activities.ﬂ (Emphasis 
added.) The ultimate issue in this case is the motivation of the 
employer. In litigating Respondent
™s motivation, Chastain as-
serted that the Respondent™s acti
ons were not motivated by the 
dissident union activities of thes
e employees but by their ﬁcon-
spired insubordinationﬂ and thei
r ﬁrunning to everyone telling 
how bad I am.ﬂ In response to 
a question posed by counsel for 
Respondent, Chastain testified th
at ﬁpeople were saying that 
Johnson, Wood, and Bowlin were complaining about tax eva-
sion and unemployment, and things
 of that nature.ﬂ The Re-
spondent™s motivation was fully 
litigated. Furthermore, and 
contrary to the Respondent™s ar
gument, I find that the allega-
tion that Bo-Ty discriminated ag
ainst these employees because 
they engaged in protected concerted activity was clearly alleged 
in both the charge and complaint. 
Chastain characterized the purported accusations of these 
employees as ﬁspreading rumors and lies against the Em-
ployer,ﬂ and he referred to ﬁtak
ing assessment money, accusing 
me of cheating IRS, tax evasion.ﬂ Accusations of criminality, 
such as tax evasion, made in th
e course of otherwise protected activity may remove that activity from the protection of the Act 

when those accusations are made in bad faith. 
Pizza Crust Co., 286 NLRB 490, 507 (1987). There is no evidence that Bowlin, 
Johnson, or Wood made any accusation in bad faith, made any 
accusation of criminality, or ever used the term ﬁtax evasion.ﬂ 
When an employee is terminated for misconduct while engag-
ing in activity protected by Sect
ion 7 of the Act, the employer 
is not privileged to act upon a reas
onable belief if, in fact, the 
employee is innocent of any wrongdoing.
 Ideal Dyeing & Fin-
ishing Co., 300 NLRB 303, 319 (1990). As the Supreme Court 
stated in 
NLRB v. Burnup & Sims
, 379 U.S. 21, 23 (1964), ﬁA 
protected activity acquires a pre
carious status if innocent em-
ployees can be discharged whil
e engaging in it, even though the employer acts in good faith.ﬂ The burden of proof is upon the 
General Counsel to show that the employer™s honest belief was 
mistaken, that the alleged misc
onduct did not in fact occur. 
Chastain™s belief that these employees were concertedly 
making derogatory remarks abou
t him was based solely upon 
rumors that he heard. He never sought to verify the truth of any 
statement that he heard, thus any claim that his belief was rea-
sonable is spurious. 
Chastain™s own statements regarding the 
alleged misconduct that he attrib
utes to the alleged discrimina-
tees is illogical and contradictory. His letter of December 8 

refers to what ﬁhas been happening on Bo-Ty Plus, Inc., work-
places, . . . that the name calling, back stabbing, rude attitudes, 
shouldn™t be in the workplace.ﬂ None of the alleged discrimina-
tees could have participated 
in this conduct because none of them had been referred to a Bo-T
y workplace for the better part 
of two months. In his letter of February 14, 2000, Chastain 
referred to receiving reports of 
ﬁhow dishonest that I was, and 
how rich I was getting off of everyone,ﬂ but, when testifying, 
he accused Bowlin, Johnson, and Wood of stating ﬁthat I was 
going to go bankrupt.ﬂ Chastain did not address the inherent 
contradiction between getting rich and going bankrupt. 
The General Counsel™s evidence reveals no false statements 
by Johnson or Wood. There is no probative evidence that Bow-
lin, Johnson, or Wood said anyt
hing about Chastain cheating 
the Internal Revenue Service, tax evasion, getting rich, or going 
bankrupt. There is no evidence whatsoever that Bowlin made 
any comment regarding Chastain™s business affairs. Johnson 
and Wood separately related th
eir discovery that the South 
Carolina Employment Security Commission had no record of 
wages paid to them by Bo-Ty and Johnson noted that some of 
her check stubs contained no social security number. Johnson 
could not recall whether she discu
ssed this at a union meeting. 
Wood made her comments at a union meeting and she urged 
employees to check their pay st
ubs. Wood also mentioned ﬁno 

Social Security.ﬂ This statement is explained in the letter of 
December 20 in which Wood reported that the Social Security 
Administration had no record of her earnings from Bo-Ty and 
ﬁwere checking.ﬂ The document showing that the Employment 
Security Commission sought a status report for Bo-Ty and 
Chastain™s admission that he was 
contacted by an investigator 
confirm that the concerns expressed by Johnson and Wood, 
none of which asserted criminalit
y, were factually justified. 
Although the comments of Johns
on and Wood were not made 
concertedly, Chastain™s letters 
and testimony establish that he 
believed that Johnson, Bowlin, and Wood had conspired. 
Applying the criteria of 
FES, 331 NLRB 9 (2000), I find that 
the Respondent had a continuing need for stage hands, that 
Bowlin, Johnson, and Wood were fully qualified to perform 
this work, and that Respondent re
fused to hire these employees 
because it believed they had engaged in concerted activities. 
Respondent was aware that the pu
rported concerted activities in 
which these employees had engaged included complaints relat-
ing to social security and une
mployment, statutory employee 
benefits. Such activity is protec
ted by Section 7 of the Act. 
Although Johnson and Wood had truthfully reported their sepa-
rate discoveries at the Employment Security Commission and 
Social Security Administration,
 Respondent, without ever veri-
fying the source of reports it re
ceived, concluded that all three 
employees had engaged in ﬁconspired insubordination.ﬂ Con-
trary to Respondent™s belief that these employees were ﬁrun-
ning to everyoneﬂ making false statements and spreading lies, 
there is no evidence that any one of them made any false state-
ment that thereby rendered un
protected what Respondent un-
derstood to be their concerte
d conduct. General Counsel has 
established that the misconduct that Respondent attributed to 
these employees on the basis of 
unverified hearsa
y statements 
did not occur. The Respondent, on the basis of reports it re-
ceived, believed that these employees were acting concertedly 
and understood that their statemen
ts to their fe
llow employees 
included comments regarding statutory employee benefits as 

well as accusations of improprieties regarding taxes. When 
employees are engaged in protec
ted conduct, an employer is 
not privileged to act upon a belief that misconduct has occurred 
when, in fact, there has been no misconduct. Respondent™s 
refusal to hire these employees because of its belief that they 
had engaged in concerted activities there were protected by 
Section 7 of the Act violated Section 8(a)(1) of the Act. 
CONCLUSION OF LAW 
By refusing to hire employees because they engaged in pro-
tected concerted activities, th
e Respondent has engaged in un-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 530fair labor practices affecting commerce within the meaning of 
Section 8(a)(1) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. 
The Respondent having unlawfully advised the Union not to 
hire Lisa Johnson, Ronald Bowlin, and Linda Wood, it must 
rescind the letter of December 8, 1999, and jointly and sever-

ally with the Union make these employees whole for any loss 
of earning and other benefits they
 suffered as a result of Re-
spondent™s refusal to hire them, computed on a quarterly basis 

from December 8, 1999, until the date of the rescission of its 
letter of December 8, 1999, less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).
3 The employees of Respondent wo
rk at various venues. Inso-far as the Respondent has no facility, I shall recommend that 
Respondent be ordered to mail c
opies of an appropriate notice 
to its current employees and any former employees who 
worked for Respondent after December 8, 1999, the date of the 
earliest unfair labor practice found herein. See 3E Co., 313 
NLRB 12 at fn. 2 (1993). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The Respondent, Bo-Ty Plus, Inc., Travelers Rest, South 
Carolina, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to hire
 employees because they have 
engaged in protected concerted activities. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
                                                          
                                                           
3 I am mindful that Bowlin stated that he would not accept referrals 
from Coffey. Bowlin never ﬁquit.ﬂ 
If he had quit, there would have 
been no need for Respondent to include his name in its letter of De-
cember 8. Bowlin, in August, so
ught and received referrals from 
Simpkins. I shall leave for compliance the determination of whether the 
Union would have made nondiscriminato
ry referrals of Bowlin but for 
the Respondent™s letter of December 8, 1999. 
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, advise Local 
929, International Alliance of 
Theatrical, Stage Employees, 
Moving Picture Technicians, Artists and Allied Crafts of the 
US and Canada, AFLŒCIO, that 
the letter of December 8, 1999, 
is rescinded and that it has no ob
jection to the Union referring 
Lisa Johnson, Ronald Bowlin, a
nd Linda Wood to work for Bo-Ty Plus, Inc. 
(b) Jointly and severally with 
the Union, make Lisa Johnson, 
Ronald Bowlin, and Linda Wood whole for any loss of earnings 
and other benefits suffered by r
eason of its unlawful failure and 
refusal to hire these employees since December 8, 1999, with 
interest, in the manner set forth in the remedy section of the 
decision. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d) Mail a copy of the attached notice marked ﬁAppendixﬂ
5 to all current employees and former employees employed by 
the Respondent at any time since December 8, 1999. Such no-
tice shall be mailed to the last known address of each of the 
current and former employees. C
opies of the notice, on forms provided by the Regional Direct
or for Region 11, after being signed by the Respondent™s author
ized representative, shall be 
mailed at Respondent™s expense w
ithin 14 days after service by 
the Region. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 